Title: From George Washington to Edward Rutledge, 9 September 1799
From: Washington, George
To: Rutledge, Edward

 

My dear Sir,
Mount Vernon Sepr 9th 1799

Brigadier General Washington called upon me on Saturday night and went off again on Sunday morning—His anxiety to get to Carolina as soon as possible (having been detained to the Eastward longer than he expected) prevented his passing more time with me. He gave me the model of the Cannon which you was so good as to present to me, and by him I wrote a hasty line to you acknowledging the receipt of it &ca.
This morning I had the pleasure to receive, under a blank cover from the War Office, your obliging favour of the 3d of Augt and a letter addressed to Brigadr General Washington, which I shall forward so as to get to his hands before he leaves this State.
Permit me, my dear Sir, to repeat my thanks for the model of the Cannon, and to assure you of my grateful acknowledgements for the kind and friendly sentiments contained in your letter. No man can wish more sincerely than I do, that we may not be drawn into the conflict in which the European Powers are now involved; but, at the same time, no one is more anxious that we should make every possible preparation to meet such an event, if it should be unavoidable.
In order to [do] this, we should embrace the present moment to make our Establishments as respectable as circumstances will permit, and neglect no opportunity of introducing into them every improvement in the Military Art that can be useful, let it come from what quarter so ever it may.
I am sorry to inform you that Mrs Washington has been confined by a fever for some days past; she seems at present to be a little better; but is still very low. She is thankful for Mrs Rutledge’s kind regards and most sincerely reciprocates them, in which she is joined by—My dear Sir Your Affecte friend and Obedient Servant

Go: Washington

